Powell, J.
Where the bill of exceptions complains of the decision of the trial court upon a motion as to which evidence was heard by affidavit and counter-affidavit, it is not permissible to specify the affidavits as record, unless they be incorporated in an approved brief of the evidence. If not so incorporated and approved, they must be either set out in the bill of exceptions or attached thereto as an exhibit and verified as a portion thereof. It appears that the only error complained of in the bill of exceptions is one depending on the consideration of the affidavits, which have not been properly brought before this court. Summerlin v. State, 130 Ga. 791 (61 S. E. 849) ; Sasser v. State, 129 Ga. 542 (55 S. E. 255); McDonald v. State, 129 Ga. 452 (59 S. E. 255); Glover v. State, 128 Ga. 1 (57 S. E. 101) ; Johnson v. Gleaton, 4 Ga. App. 383 (61 S. E. 493) ; Harrison v. Bell, 132 Ga. 674 (64 S. E. 688).

Writ of error dismissed.